This writ of error was taken to a judgment against the county in favor of the plaintiff in the Circuit Court, upon a claim evidenced by a warrant or certificate of indebtedness of the county issued January 7, 1929, by the County Commissioners of Martin County, Florida. The claim being "part payment of the cost of labor and material necessary to build a court house and jail building for said county, within the corporate limits of the City of Stuart."
Pursuant to Chapter 10180, Acts of 1925, Martin County was established, the Act providing that "the town of Stuart shall be the temporary county seat of said county for a period of five years." It does not appear that the quoted provision of the Act making the town of Stuart the temporary county seat of Martin County "for a period of five years," violates Section 4, Article VIII, of the Constitution. The county seat had only been temporarily established by statute, and no opportunity had been afforded the electors of the county to determine the county seat. *Page 42 
It appears that in 1928 the County Commissioners were enjoined by an order of the Circuit Court from making contracts for the erection of a new court house and jail at the time and place contemplated. This injunction was dissolved January 5, 1929; but the order of dissolution was reversed June 28, 1929.
Two days after the dissolution of the injunction, the warrant here in litigation was issued; but the order of dissolution was subject to appeal without supersedeas and was appealed and reversed. Dunscombe v. Com'rs Martin County, 98 Fla. 112, 123 So.2d 523.
The reversal of the order dissolving the injunction reinstated the injunction, and in effect declared the acts enjoined to be unauthorized and illegal. There was no authority to incur the indebtedness and its payment cannot be enforced.
Though the contracts enjoined by the order of the Circuit Court may not violate any "express mandatory provisions of the statute," yet the implied prohibitions of law are as effective as express prohibitions; and when County Commissioners assume to incur indebtedness against a county that is prohibited by the implied provisions of law, such indebtedness not being authorized by law is invalid and unenforceable against the county. See State v. L'Engle, 40 Fla. 392, 24 So.2d 539; Brown v. City of Lakeland, 61 Fla. 508, 54 So.2d 716; Munroe v. Reeves,71 Fla. 612, 71 So.2d 922; Weinberger v. Bd. Pub. Inst., 93 Fla. 470,  112 So.2d 253; State v. Greer, 88 Fla. 249, 102 So.2d 739, 37 A. L. R. 1298; Dunscombe v. Com'rs Martin County, 98 Fla. 112, 123 So.2d 523.
In this case implied provisions of law forbade the contracts that were enjoined. *Page 43 
Reversed.
WHITFIELD, P. J., and BROWN, and BUFORD, J. J., concur.
JOHNSON, Circuit Judge, concurs in the opinion and judgment.
TERRELL, J., not participating.